Chambers, J.
(concurring) — I concur in the result, but I write separately to more fully explain my view and my reading of the majority. Compactness refers more to the *566demographics of an area than to its geography. Compactness is a proxy for demographics and communities of interest designed to limit gerrymandering. Prosser v. Elections Bd., 793 F. Supp. 859, 863 (W.D. Wis. 1992).
Specifically, “compactness” is a term of art incorporated into the guiding principles of the federal Voting Rights Act of 1965 (codified as amended at 42 U.S.C. § 1973). Redistricting had been used to dilute minority voting power by spreading minority voters throughout different districts or packing minority voters into a single district. Shaw v. Reno, 509 U.S. 630, 640-41, 656-57, 113 S. Ct. 2816, 125 L. Ed. 2d 511 (1993). Thus, the United States Supreme Court has stated:
it [is] permissible for a State, employing sound districting principles such as compactness and population equality, to attempt to prevent racial minorities from being repeatedly outvoted by creating districts that will afford fair representation to the members of those racial groups who are sufficiently numerous and whose residential patterns afford the opportunity of creating districts in which they will be in the majority.
United Jewish Orgs. of Williamsburgh, Inc. v. Carey, 430 U.S. 144, 168, 97 S. Ct. 996, 51 L. Ed. 2d 229 (1977). I conclude that this limiting principle of “compactness” was incorporated into our own State’s redistricting legislation to limit gerrymandering. RCW 29.70.100.
Charles Kilbury and other challengers to the Franklin County redistricting plan (the challengers) contend that if compactness is adhered to, two of the three county commissioner districts would be controlled by urban Hispanic voters and only one district would be controlled by rural Caucasian voters. Their claim rests upon data obtained from the 2000 census. In 2000, the population of Franklin County was 49,347. Clerk’s Papers (CP) at 58. Approximately two-thirds of the county’s population lives in the city of Pasco. CP at 58 (In 2000, Pasco’s population was 32,006, which is equal to 64.9 percent of the county’s population.). While less than half of the county’s population is Hispanic, the majority of Pasco’s population is Hispanic. CP at 58 *567(Franklin County is 46.7 percent Hispanic, and Pasco is 56.0 percent Hispanic). Despite the fact that urban Hispanics are “ ‘sufficiently large and geographically compact to constitute a majority’”11 in two of the three commissioner districts and the fact that rural Caucasian voters represent only a third of the county’s population, the districts were drawn to give rural Caucasian voters control over two districts. The crux of the challengers’ argument is that gerrymandering diluted the potential strength of the urban Hispanic vote by splitting the vote between two rural districts. Cf. Thornburg v. Gingles, 478 U.S. 30, 50 n.16, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986) (expressing concern in dicta that large and compact minority populations might be split between districts to dilute voting power); accord Growe v. Emison, 507 U.S. 25, 40, 113 S. Ct. 1075, 122 L. Ed. 2d 388 (1993).
Gerrymandering for political purposes may have been the basis for Judge Sperline’s conclusion that the redistricting plan failed to comply with RCW 29.70.100 because the districts were not as compact as possible. CP at 76-77. Unfortunately, the record simply does not tell us how or why the conclusion was reached. This comment about the record is not meant to be critical of either the parties or the judge. Since no prior Washington case has reviewed a challenge under RCW 29.70.100 before this opinion, the parties had little guidance as to the proper procedure to follow. Further, the trial judge has little control over what record is provided to this court on appeal.
I concur with the majority that the superior court’s review should normally be on the administrative record. However, the standard is whether or not the Board of County Commissioners (Board) acted “arbitrarily and capriciously,” and the Board may so act by failing to receive evidence and act upon an adequate record. Cf. Dep’t of Ecology v. Theodoratus, 135 Wn.2d 582, 598, 957 P.2d 1241 (1998) (holding agency action taken “without regard to the *568facts and circumstances” is arbitrary and capricious) (citing Hillis v. Dep’t of Ecology, 131 Wn.2d 373, 383, 932 P.2d 139 (1997)). Since the record on appeal does not establish that the administrative record was ever forwarded to the superior court, it is difficult to draw any conclusions from the record.
Ultimately, we are left with little more evidence than lines on a map. With such a little record, courts should not conclude that a redistricting plan lacks compactness unless the redistricting plans, on their face, are so dramatically irregular that they can be explained only as attempts to segregate by race for the purposes of voting without regard for traditional redistricting principles. Shaw, 509 U.S. at 658. Thus, when the majority states that “ ‘compact as possible’ ” means “ ‘as regular in shape as possible,’ ” it must be read in the context of Shaw. Majority at 564. Accordingly, I concur with the majority that this challenge must fail, and I would approve Franklin County’s adopted redistricting plan.

 Shaw, 509 U.S. at 655 (quoting Thornburg v. Gingles, 478 U.S. 30, 50-51, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986)).